Citation Nr: 1404353	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ear hearing loss, to include as secondary to left ear hearing loss and/or tinnitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.

5.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from November 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In the November 2007 rating decision, the RO denied service connection for right ear hearing loss and tinnitus.  Further, in the February 2010 rating decision, the RO denied service connection for prostate cancer and erectile dysfunction as well as special monthly compensation based on loss of use of creative organ.  

The issues of entitlement to a higher initial rating and an earlier effective date for the grant of service connection for tachy/bradycardia were also on appeal and the RO issued a statement of the case in January 2010.  However, the Veteran failed to submit a substantive appeal.  As such, these matters are not longer in appellate status.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2012 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Veteran's Virtual VA electronic claims folder reveals that the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal.

The issues of entitlement to service connection for right ear hearing loss, erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient evidence of exposure to herbicides while serving in Thailand during the Vietnam era.

2.  The Veteran was diagnosed with prostate cancer in May 2009.

3.  Resolving all doubt in favor of the Veteran, his tinnitus began during active service and is causally or etiologically due to acoustic trauma during service.


CONCLUSIONS OF LAW

1.  The Veteran's prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  With respect to the issues decided herein, the Board is granting the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Service Connection Claims 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A.  Entitlement to Service Connection for Prostate Cancer, to Include as Due to Exposure to Herbicides

The Veteran seeks entitlement to service connection for prostate cancer.  He asserts he was exposed to herbicides during service in Thailand, and that he later developed prostate cancer as a result of this exposure.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R.  § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including prostate cancer.  38 C.F.R. § 3.309(e). 

In this case, the Veteran asserts that he was exposed to herbicide agents while performing his duties during his service in Thailand.  At the Board hearing, he testified that his duties involved working on aircraft, security duty involving the perimeter, and that in-service herbicide exposure led him to develop prostate cancer.  See September 2012 BVA Hearing Transcript, pages 8-10. 

At the outset, there is ample evidence of record showing that the Veteran was diagnosed with prostate cancer in May 2009.  Therefore, resolution of the issue on appeal turns on whether the Veteran is determined to have been exposed to herbicides in service.

Initially, the Board notes that the Veteran was not stationed in the Republic of Vietnam at any time during his active service.  He has stated that he was exposed to herbicides while stationed in Thailand.  The Veteran's service personnel records confirm that he served as a weapons control technician and instrument repairman while in the avionic maintenance squadron and that he was stationed at the U-Tapao Airforce Base in Thailand from November 1969 to November 1970.  However, there is no specific mention of exposure to herbicides in the Veteran's personnel records. 

Importantly, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence. 

At the September 2012 Board hearing before the undersigned, the Veteran testified that he was stationed in Thailand.  He reported that his duties included perimeter security patrol, and working on planes at the perimeter.  He further stated that he was required to pick up trash at the perimeter and that he was constantly exposed to the perimeter.  See September 2012 BVA Hearing Transcript, pages 9-10.

As stated above, service records confirm that the Veteran's military occupational specialty (MOS) was that of an instrument repairmen and technician during his Thailand service.  Upon consideration of the Veteran's hearing testimony, and the evidence of record, the Board finds the duties described by the Veteran at the hearing to be consistent with the circumstances and conditions of his service.  While there is no evidence to confirm the Veteran's report of having performed perimeter guard duty included in the record, it is reasonable that he was on the perimeter of the base while performing his regular MOS duties at U-Tapao.  The Board further finds the Veteran's hearing testimony stating that he was on or near the perimeter of the base to be credible in this regard. 

Thus, despite the fact that there is no clear evidence of herbicide exposure due to the Veteran's Thailand service shown in the record, the Veteran's MOS likely required him to be near the perimeter of the base, and the Veteran presented credible hearing testimony before the undersigned stating that his duties required him to be on the perimeter of the base.  Therefore, in view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Therefore, in light of the evidence showing exposure to herbicides during service, and a diagnosis of prostate cancer, service connection is granted on a presumptive basis.


B.  Entitlement to Service Connection for Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  He asserts he was exposed to acoustic trauma during service and that he now suffers from tinnitus.

As an initial matter, the Veteran was diagnosed with bilateral tinnitus during an October 2007 VA audiological examination.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, exposure to acoustic trauma during service is conceded as personnel records indicate the Veteran served on the flight line during service.  

Post-service records were reviewed.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, there is no dispute that Veteran is competent to report symptoms of ringing in the ears that he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  During the September 2012 BVA Hearing, the Veteran testified that he started having ringing in his ears while stationed in Alaska.  See September 2012 BVA Hearing Transcript, page 5.  The Veteran indicated that he did not know at the time what tinnitus was, and his wife testified that, at the time, he was ignorant that his symptoms indicated he had tinnitus.  See October 2008 statement and September 2012 BVA Hearing Transcript, page 12. 

The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran has consistently reported that he has experienced tinnitus for many years. 

The Board acknowledges the October 2007 negative nexus opinion concerning the etiology of the Veteran's tinnitus; however, the Board notes that the examiner appears to use the lack of a diagnosis or treatment of tinnitus during service in forming the negative opinion.  The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Furthermore, the examiner also based the opinion on the fact that the Veteran did not report tinnitus during an August 11, 2003 physical examination.  The Board notes that the August 11, 2003 VA treatment report does not indicate that the Veteran complained of tinnitus at the time, however, importantly, it also does not report that the Veteran denied tinnitus symptoms.

Accordingly, the Board finds the October 2007 opinion to be of little probative value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the competent and credible statements of record asserting constant tinnitus since service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for tinnitus. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for tinnitus is granted.


ORDER

Service connection for prostate cancer, to include as due to exposure to herbicides, is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran also seeks entitlement to service connection for right ear hearing loss, to include as secondary to left ear hearing loss and/or tinnitus, entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer, and entitlement to special monthly compensation based on loss of use of a creative organ.

First, the Board notes that the Veteran is service connected for left ear hearing loss and as a result of this decision, entitlement to service connection for tinnitus has been established.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, an addendum opinion should be obtained regarding whether the Veteran's right ear hearing loss is aggravated by his tinnitus and/or left ear hearing loss.

Additionally, the Board notes that as a result of this decision, the Veteran has been granted service connection for prostate cancer.  The Veteran seeks entitlement to service connection for erectile dysfunction, as secondary to prostate cancer, and entitlement to special monthly compensation based on loss of use of a creative organ.  To date, a medical opinion has not been obtained regarding the nature and etiology of the Veteran's erectile dysfunction.  The Board finds a remand is necessary to obtain a medical opinion.  

The Board finds that the Veteran's claim for entitlement to special monthly compensation depends on the outcome of his claim for entitlement to service connection for erectile dysfunction.  As such, the claim for special monthly compensation is deferred, pending adjudication of the erectile dysfunction claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated VA treatment records.

2.  Obtain an addendum opinion regarding the Veteran's right ear hearing loss.  If deemed necessary, afford the Veteran a VA examination for his right ear hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner must review the claims file.  The examiner should provide the following:

a)  The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability) that the Veteran's right ear hearing loss is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his bilateral tinnitus and/or left ear hearing loss.  

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  Afford the Veteran a VA examination for erectile dysfunction.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner must review the claims file.

The examiner should provide the following:

a)  The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability) that the Veteran's erectile dysfunction is causally or etiologically related to service OR is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his prostate cancer.  

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

4.  After completion of the above, the RO must readjudicate the remaining claims on appeal.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


